DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10), in the reply filed on 10/05/2020, is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement and Election of Species Requirement are each allegedly improper on the grounds that Unity of Invention does exist between Groups I-II.  This is not found persuasive because the Examiner properly cited proper reasoning for lack of Unity of Invention between Groups I-II (see page 5 of the August 7, 2020 Office Action).  Unity of Invention between Groups I-II is lacking since Groups I and II are each drawn to distinct processes (while Group I claim 1 is drawn to producing 1,2,4,5-cyclohexanetetracarboxylic dianhydride from 1,2,4,5-cyclohexanetetracarboxylic acid, Group II claim 11 is drawn to producing cyclohexanetetracarboxylic acid crystals from cyclohexanetetracarboxylic acid); however, none of the combination of categories on page 3 of the 08/07/2020 office action cover/encompass two distinct processes.  
The requirements are still deemed proper and are therefore made FINAL.
Applicants’ elected “acetic anhydride” as a species of “dehydrating agent”.  A prior art search for this dehydrating agent as claimed in instant claim 1 retrieved applicable prior art references.  Therefore, the search will not be extended in this Office Action to other species of “dehydrating agent” following Markush search practice.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/05/2020.
Applicants will need to cancel non-elected Group II claims 11-14 to expedite this application to allowance.  Non-elected Group II cannot be rejoined under Rejoinder practice since Group II is drawn to a distinct process (see explanation, above, and within page 4 of August 7, 2020 Office Action).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The next Office Action can properly be made FINAL if:  (1) Applicants do not overcome any one of the rejections in this Office Action prompting Examiner to maintain said rejection(s); and/or (2) Applicants overcome the prior art rejection, below, prompting Examiner to extend the prior art search for other species of “dehydrating agent” of instant claim 1 following Markush search practice, and said search retrieves new prior art references due solely to the extended Markush search; and/or (3) Applicants’ amendments provide grounds for making a new rejection(s).  See MPEP 803.02(III)(D).
Current Status of 16/496,697
Claims 1-10 have been examined on the merits.  Claims 1, 3-7, and 9 are currently amended.  Claims 2, 8, and 10 are original.
Priority
Applicants identify the instant application, Serial #:  16/496,697, filed 09/23/2019, as a national stage entry of PCT/JP2018/011331, International Filing Date: 03/22/2018, which claims foreign priority to the following Japanese patent applications:   2017-065899, filed 03/29/2017; and 2017-065907, filed 03/29/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over:
ZAIMA (U.S. 6,927,306 B2), 
in view of:
HIXSON (Hixson, A. W.; Crowell, J. H. “Dependence of Reaction Velocity upon Surface and Agitation.”  Industrial and Engineering Chemistry (1931), Vol. 23 No. 8, pp. 923-31).

The instant claims 1-10 are drawn to a method for producing 1, 2, 4, 5,-cyclohexanetetracarboxylic dianhydride comprising subjecting 1, 2, 4, 5,-cyclohexanetetracarboxylic acid to a dehydration reaction in a slurry state in the presence of an acetic anhydride dehydrating agent, wherein an average particle size of the 1, 2, 4, 5,-cyclohexanetetracarboxylic acid is 20 µm or more.  The claims are also drawn to dehydration rate; reaction temperature; dehydrating agents; solvents; and molar relationships between starting compounds and reactants.

Determining the scope and contents of the prior art:
	The reference ZAIMA teaches the process for producing 1, 2, 4, 5,-cyclohexanetetracarboxylic dianhydride comprising subjecting 1, 2, 4, 5,-cyclohexanetetracarboxylic acid to a dehydration reaction in a slurry state in the presence of an acetic anhydride dehydrating agent (see lines 45-50 of col. 7; and line 38 of col. 8 through line 57 of col. 9, which discuss subjecting a hydrogenated aromatic polycarboxylic acid, such as 1, 2, 4, 5,-cyclohexanetetracarboxylic acid [lines 35-45 of col. 9], to a dehydration reaction with acetic anhydride to thereby produce a hydrogenated aromatic polycarboxylic anhydride, such as 1, 2, 4, 5,-cyclohexanetetracarboxylic dianhydride [lines 35-45 of col. 9]; helps to teach instant claim 1).  The reaction temperature is 80*C-150*C (lines 50-55 of col. 8).  Acetic acid is 
	ZAIMA teaches the molar proportions of instant claim 8.  In the description:  “In the process of the present invention, the hydrogenated aromatic polycarboxylic acid described above is subjected to dehydration reaction with acetic anhydride of 0.64 to 5.7 times mole based on a carboxyl group of the hydrogenated aromatic polycarboxylic acid described above to thereby produce the hydrogenated aromatic polycarboxylic anhydride” (lines 38-45 of col. 8), reference is made to “0.64 to 5.7 times mole”.  The reference “0.64 to 5.7 times mole” is “based upon a carboxyl group”.  Looking at the examples:  0.76 mols of the acid were used varying the amount of anhydride from 7.8 mols (Examples 32, 33 and 35 of cols 18-19), 3 mols (Example 34 of col. 19) and 20 mols (Comparative Example 5 of cols. 19-20), giving ratios of 1:10, 1:4 and 1:26. Using this same ratio, i.e., 4x for each carboxylic acid, the moles of anhydride becomes 2.5 to 22.8 mol per mol of acid, which is subsumed by the range of instant claim 8.
	The reference HIXSON teaches that controlling particle sizes has advantages.  As discussed within reference HIXSON on page 926:
Specific Factors Affecting Rate of Dissolution and Distribution in Soluble Solid-Liquid System
Factors Concerning Solid—The rate at which a given mass of a solid dissolves in a liquid depends on the following factors, other things being equal:

(a) The specific surface of the particles of the solid or their average surface per unit of weight [emphasis added].
(b) The uniformity of distribution in size throughout the particles [emphasis added].
(c) The shape characteristics of the particles, which determine the specific surface in that as they approach those of a sphere the specific surface 
(d) The rate of dissolution which will vary if the particles are not homogeneous or if their nature varies from one to the other. If the material in each particle is anisotropic, but is not regularly crystalline, the separate differences in rate of solution from each face will disappear and the total rate will be a composite of the single rates. If, however, the individual faces of a crystal are compared, then these differences are revealed (6, 24, 39, 50, 53).
(e) The diffusion coefficient of the solid for the given liquid. Other things being equal, the rates of solution of two different solids in the same liquid should vary directly as their diffusion coefficients.
(f) Such influencing factors as incipient fractures, dust, gas films, agglomerates, density currents, and convection streams (53). When a material has been crushed or shattered by a blow the presence of cracks and incipient fractures is generally quite apparent and interferes with the use of this method as a means of the determination of the relative surfaces of powders.

Hixson discusses the Noyes-Whitney Law from 1897 (on page 928):
The rate of concentration change (here equal to the rate of dissolution) is at any instant directly proportional to the difference between the concentration of a saturated solution, C8, and the concentration, c, existing in the solution at this instant, or mathematically,

            dc/dt = k(C8 - c), or kt = ln(C8 –C0) - ln(C8 —c)

[Brunner and Tolloczsko] a few years later in 1900 “showed that the value of the constant k depended on the surface exposed, the rate of stirring (or water velocity across the surface), temperature, structure of the surface, and the arrangement of the apparatus (6)”.
	Therefore, at least due to reasons (a) and (b) from HIXSON page 926 [enlarged and bolded, above], the size of the particles fed into a reaction are known to be results effective.  Put another way, “the specific surface of the particles” (page 926 reason a, above) and/or “the uniformity in distribution in size” (page 926 reason b, above) are alternative ways of discussing “particle size”. Thus, reasons a and b from page 926 of 

Ascertaining the differences between the prior art and the claims at issue:
	While ZAIMA teaches most of the limitations of instant claim 1, it is silent as to average particle size.
	Furthermore, while HIXSON teaches advantages to varying average particle sizes, it does not teach the rest of the limitations of instant claim 1.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of 1,2,4,5-cyclohexanetetracarboxylic dianhydride compounds and possesses the technical knowledge necessary to make adjustments to the compounds to optimize/enhance the properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to influence of average particle size on reaction dehydration rate and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the combination of references ZAIMA and HIXSON.

            HIXSON teaches that the size of the particles fed into a reaction are known to be results effective (conclusion drawn from teachings of HIXSON pages 926 and 928, above).  The skilled artisan would therefore be motivated to control the average particle size of starting compounds going into the reaction.  By controlling the average particle size of the starting compound/reactant particles going into the reaction, the skilled artisan would expect to be able to facilitate dissolution and consequently reaction with the anhydride dehydrating agent in the liquid phase speeding up (or slowing down) reaction rate and expediting product formation (which is synonymous with “dehydration rate”/reaction of instant claim 1 going forwards/to the right).   Furthermore, the artisan would be expected to control average particle size in order to enhance the ability to introduce the slurry into bulk reactors and improve handling in the process chemistry, thereby inevitably arriving at the average particle sizes of instant claims 1-4.
             Logically, the dehydration rate of instant claim 1 is the rate at which reactants are converted into product dianhydride in the process of instant claim 1.  The dehydration rate would therefore be expected to be controlled by controlling average particle size of reactants going into the reaction (see discussion, above).  Varying the average particle sizes (inevitably arriving at those of instant claims 1-4) would therefore 

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 13-18 and 21-22 of U.S. Patent No. 

Determining the scope and contents of the prior art:
Reference ZAIMA claims 13 and 16 teach a method for producing 1,2,4,5-cyclohexanetetracarboxylic dianhydride (reference claims 15 and 18) comprising subjecting 1,2,4,5-cyclohexanetetracarboxylic acid (reference claims 15 and 18) to a dehydration reaction in a slurry state (lines 55-60 of col. 8) in the presence of an acetic anhydride dehydrating agent (instant claims 1 and 7), the reaction being carried out in an acetic acid solvent (instant claims 9-10).
The reaction temperature of instant claim 6 is disclosed in the reference ZAIMA disclosure (see lines 50-55 of col. 8).
ZAIMA claims 13 and 16 teach the molar proportions of instant claim 8.  In the description:  “the hydrogenated aromatic polycarboxylic acid is subjected to dehydration reaction with acetic anhydride of 0.64 to 5.7 times mole based on a carboxyl group of the hydrogenated aromatic polycarboxylic acid”, reference is made to “0.64 to 5.7 times mole”.  The reference “0.64 to 5.7 times mole” is “based upon a carboxyl group”.  Looking at the examples in the ZAIMA disclosure:  0.76 mols of the acid were used varying the amount of anhydride from 7.8 mols (Examples 32, 33 and 35 of cols 18-19), 3 mols (Example 34 of col. 19) and 20 mols (Comparative Example 5 of cols. 19-20), giving ratios of 1:10, 1:4 and 1:26. Using this same ratio, i.e., 4x for each carboxylic 
	The reference HIXSON teaches that controlling particle sizes has advantages.  As discussed within reference HIXSON on page 926:
Specific Factors Affecting Rate of Dissolution and Distribution in Soluble Solid-Liquid System
Factors Concerning Solid—The rate at which a given mass of a solid dissolves in a liquid depends on the following factors, other things being equal:

(a) The specific surface of the particles of the solid or their average surface per unit of weight [emphasis added].
(b) The uniformity of distribution in size throughout the particles [emphasis added].
(c) The shape characteristics of the particles, which determine the specific surface in that as they approach those of a sphere the specific surface approaches a minimum. Therefore, for fast rates, the particles should be as angular, sharp, and jagged as possible.
(d) The rate of dissolution which will vary if the particles are not homogeneous or if their nature varies from one to the other. If the material in each particle is anisotropic, but is not regularly crystalline, the separate differences in rate of solution from each face will disappear and the total rate will be a composite of the single rates. If, however, the individual faces of a crystal are compared, then these differences are revealed (6, 24, 39, 50, 53).
(e) The diffusion coefficient of the solid for the given liquid. Other things being equal, the rates of solution of two different solids in the same liquid should vary directly as their diffusion coefficients.
(f) Such influencing factors as incipient fractures, dust, gas films, agglomerates, density currents, and convection streams (53). When a material has been crushed or shattered by a blow the presence of cracks and incipient fractures is generally quite apparent and interferes with the use of this method as a means of the determination of the relative surfaces of powders.

Hixson discusses the Noyes-Whitney Law from 1897 (on page 928):
The rate of concentration change (here equal to the rate of dissolution) is at any instant directly proportional to the difference between the concentration 8, and the concentration, c, existing in the solution at this instant, or mathematically,

            dc/dt = k(C8 - c), or kt = ln(C8 –C0) - ln(C8 —c)

[Brunner and Tolloczsko] a few years later in 1900 “showed that the value of the constant k depended on the surface exposed, the rate of stirring (or water velocity across the surface), temperature, structure of the surface, and the arrangement of the apparatus (6)”.
	Therefore, at least due to reasons (a) and (b) [enlarged and bolded, above], the size of the particles fed into a reaction are known to be results effective.  Put another way, “the specific surface of the particles” (reason a, above) and/or “the uniformity in distribution in size” (reason b, above) are alternative ways of discussing “particle size”. Thus, reasons a and b from page 926 of HIXSON, above, determines the rate at which a given mass of a solid dissolves in a liquid (the “result effective variable”).

Ascertaining the differences between the prior art and the claims at issue:
	While ZAIMA teaches most of the limitations of instant claim 1, it is silent as to average particle size and dehydration rate.
	Furthermore, while HIXSON teaches advantages to varying average particle sizes, it does not teach the rest of the limitations of instant claim 1.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of 1,2,4,5-cyclohexanetetracarboxylic dianhydride compounds and possesses the technical 

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the combination of references ZAIMA and HIXSON.
The skilled artisan would find it obvious before the effective filing date of the claimed invention to vary the average particle size of the reactant (1, 2, 4, 5-cyclohexanetetracarboxylic acid) (and hence, by doing so, thereby determine the average particle size of the dianhydride product and influence the dehydration rate of the reaction), thereby arriving at the instant invention.
            HIXSON teaches that the size of the particles fed into a reaction are known to be results effective (conclusion drawn from teachings of HIXSON pages 926 and 928, above).  The skilled artisan would therefore be motivated to control the average particle size of starting compounds going into the reaction.  By controlling the average particle size of the starting compound/reactant particles going into the reaction, the skilled artisan would expect to be able to facilitate dissolution and consequently reaction with the anhydride dehydrating agent in the liquid phase speeding up (or slowing down) reaction rate and expediting product formation (which is synonymous with “dehydration rate”/reaction of instant claim 1 going forwards/to the right).   Furthermore, the artisan 
             Logically, the dehydration rate of instant claim 1 is the rate at which acid reactants are converted into product dianhydride.  The dehydration rate would therefore be expected to be controlled by controlling average particle size of reactants going into the reaction.  Varying the average particle sizes (inevitably arriving at those of instant claims 1-4) would therefore be expected to result in a reaction wherein the dehydration rate of the 1,2,4,5-cyclohexanetetracarboxylic acid is 98% or more (hence arriving at instant claim 5).

Conclusion
No claims are presently allowable as written.
The amended claim-set of January 8, 2021 in the co-pending 16/497,671 is distinct from the instant claims and hence the ‘671 application cannot be a double patent reference against the instant application.  The ‘671 claims are drawn to average particle sizes less than 20 µm (dependent claim 2) and hence do not teach or anticipate the instant claim 1’s required limitation of an average particle size of “20 µm or more”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625